DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 8/1/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.

	
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 12, Olson does disclose applying IRE pulses between electrodes along one or more prespecified orientations and/or two orientations, as described in paragraphs 37 and 38 and Figure 6 of Olson. Therefore, the rejection under 35 USC § 102 stands.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Olson, WO 2018191149, herein referred to as "Olson".
Regarding claim 1, Olson discloses a system for irreversible electroporation (Figure 1: system 10), the system comprising: an irreversible electroporation (IRE) pulse generator configured to generate IRE pluses (Figure 1: electroporation generator and [0018]: “the present disclosure relates to electroporation systems and methods of energizing a catheter for delivering irreversible electroporation (IRE) using intracardiac catheters”); a switching assembly (Figure 1: localization and navigation system 30), configured to deliver the IRE pulses (Figure 1: localization and navigation system 30 is connected to electroporation generator 26) to multiple electrodes (Figure 1: catheter electrode assembly 12 and [0025]: “system 10 includes a catheter electrode assembly 12 including a constellation, or array, of catheter electrodes”) that are disposed on an expandable distal end of a catheter (Figure 1: catheter electrode assembly 12 is at distal section 48 of shaft 44 which is at the distal end of catheter 14 and [0031]: “For example, where distal section 48 includes a balloon or basket catheter, handle 42 may be configured to transition distal section 48 from a collapsed state to an expanded state.”) that is placed in contact with tissue in an organ (Figure 1: catheter electrode assembly 12 and tissue 16), for applying the IRE pulses to the tissue ([0027]); and a processor (Figure 1: localization and navigation system 30), which is configured to: receive one or more prespecified orientations along which electric fields in the tissue are to be generated by the IRE pulses ([0031] and [0037]); select one or more pairs of the electrodes that would apply the IRE pulses at the prespecified orientations (Figure 6: 620 and 630); and connect the IRE pulse generator (Figure 1: electroporation generator 26), using the switching assembly (Figure 1: localization and navigation system 30 and [0055]: “Localization and navigation system 30 is configured to select 630 electrodes 306 and to control electroporation generator 26 to energize 640 subset of electrodes 306.”), to the selected pairs of the electrodes (Figure 6: 640 and [0027]) to apply the IRE pulses between electrodes ([0021]: “Typically, for classical plasma membrane electroporation, electric current is delivered as a pulsed electric field in the form of short-duration direct current (DC) pulses (e.g., 0.1 to 20 ms duration) between closely spaced electrodes capable of delivering an electric field strength of about 0.1 to 1.0 kV/cm.”) along the one or more prespecified orientations (Figure 6 and [0037]: “Localization and navigation system 30 enables the clinician or physician to select a subset of electrodes to be energized based on a determination of which electrodes on catheter 14 form a most-concentric ring of electrodes with respect to the central axis of the pulmonary vein. In certain embodiments, localization and navigation system 30 may propose a default subset of electrodes on catheter 14 in lieu of a selection by the clinician or physician.”).
Regarding claim 2, Olson discloses the system according to claim 1, wherein each of the electrodes (Figure 1: catheter electrode assembly 12 and [0025]: “system 10 includes a catheter electrode assembly 12 including a constellation, or array, of catheter electrodes”) comprises a plurality of electrode segments (Figure 2: multiple electrodes 204), and wherein the switching assembly and the processor (Figure 1: localization and navigation system 30) are configured to individually include any of the electrode segments in the one or more pairs ([0045]: “Each spline 202 of the plurality includes multiple electrodes 204 configured to be individually and selectively energized.” And [0049]).
Regarding claim 3, Olson discloses the system according to claim 1, wherein the electrodes (Figure 2: multiple electrodes 204) are disposed equiangularly about a longitudinal axis of the distal end (Figure 2: electrodes 204 are on splines 202 which are disposed equiangularly about a longitudinal axis of poles 206 and 208, which are at distal section 48 of shaft 44).
Regarding claim 4, Olson discloses the system according to claim 1, wherein the processor (Figure 1: localization and navigation system 30) is configured to select first and second pairs of the electrodes (Figure 2: multiple electrodes 204) along mutually orthogonal orientations ([0038]-[0043]).
Regarding claim 5, Olson discloses the system according to claim 1, wherein the one or more prespecified orientations are prespecified relative ([0031] and [0037]) to a longitudinal axis of the distal end (Figure 2: longitudinal axis is defined by poles 206 and 208, which are at distal section 48 of shaft 44).
Regarding claim 6, Olson discloses the system according to claim 1, wherein the processor (Figure 1: localization and navigation system 30) is configured to apply the IRE pulses by applying bi-phasic IRE pulses ([0027]-[0028] and [0055]).
Regarding claim 12, Olson discloses a system for irreversible electroporation (Figure 1: system 10), comprising: an irreversible electroporation (IRE) pulse generator configured to generate IRE pluses (Figure 1: electroporation generator and [0018]: “the present disclosure relates to electroporation systems and methods of energizing a catheter for delivering irreversible electroporation (IRE) using intracardiac catheters”); (Figure 1: localization and navigation system 30), configured to deliver the IRE pulses (Figure 1: localization and navigation system 30 is connected to electroporation generator 26) to multiple electrodes (Figure 1: catheter electrode assembly 12 and [0025]: “system 10 includes a catheter electrode assembly 12 including a constellation, or array, of catheter electrodes”) that are disposed on an expandable distal end of a catheter (Figure 1: catheter electrode assembly 12 is at distal section 48 of shaft 44 which is at the distal end of catheter 14 and [0031]: “For example, where distal section 48 includes a balloon or basket catheter, handle 42 may be configured to transition distal section 48 from a collapsed state to an expanded state.”) that is placed in contact with tissue in an organ (Figure 1: catheter electrode assembly 12 and tissue 16), for applying the IRE pulses to the tissue ([0027]); and a processor (Figure 1: localization and navigation system 30), which is configured to: select first and second pairs of the electrodes [0049] that would apply the IRE pulses to a same region of tissue at two orientations which are not parallel to each other (Figure 6: 620 and 630 and [0038]-[0043]); and connect the IRE pulse generator (Figure 1: electroporation generator 26), using the switching assembly (Figure 1: localization and navigation system 30 and [0055]: “Localization and navigation system 30 is configured to select 630 electrodes 306 and to control electroporation generator 26 to energize 640 subset of electrodes 306.”), to the selected first and second pairs of the electrodes (Figure 6: 640 and [0027]) to apply the IRE pulses between electrodes ([0021]: “Typically, for classical plasma membrane electroporation, electric current is delivered as a pulsed electric field in the form of short-duration direct current (DC) pulses (e.g., 0.1 to 20 ms duration) between closely spaced electrodes capable of delivering an electric field strength of about 0.1 to 1.0 kV/cm.”) along the two orientations (Figure 6 and [0037]: “Localization and navigation system 30 enables the clinician or physician to select a subset of electrodes to be energized based on a determination of which electrodes on catheter 14 form a most-concentric ring of electrodes with respect to the central axis of the pulmonary vein. In certain embodiments, localization and navigation system 30 may propose a default subset of electrodes on catheter 14 in lieu of a selection by the clinician or physician.” And [0038]).
Regarding claim 13, Olson discloses the system according to claim 1, wherein the processor (Figure 1: localization and navigation system 30) is configured to select first and second pairs of the electrodes (Figure 2: multiple electrodes 204) along approximately mutually orthogonal orientations ([0038]-[0043]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794